Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 06-1496

                              SEDA BUNTHAN,

                               Petitioner,

                                     v.

              ALBERTO R. GONZALES, ATTORNEY GENERAL,

                               Respondent.


                 PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                                  Before

                     Torruella, Circuit Judge,
              Selya and Cyr, Senior Circuit Judges.



     Vanthan R. Un on brief for petitioner.
     Michael J. Sullivan, United States Attorney, and Gina Walcott-
Torres, Assistant United States Attorney, on brief for respondent.


                              July 13, 2007
            Per Curiam.    The petitioner, Seda Bunthan, is a middle-

aged native and citizen of Cambodia. She entered the United States

on April 1, 2001, as a visitor, and overstayed the time allotted in

her visa.    Within one year of her arrival, she sought asylum.   When

her case was referred for the institution of removal proceedings,

she conceded removability and cross-applied for asylum, withholding

of removal, or protection under the Convention Against Torture

(CAT) on the ground that she had suffered from, and continued to

fear, persecution and torture related to her involvement in a

Cambodian political group.

            An Immigration Judge (IJ) ruled that the petitioner had

failed to present sufficient evidence to support any ground for

relief.      Consequently, he denied her application and ordered

removal.    The Board of Immigration Appeals (BIA) adopted the IJ's

decision and affirmed his ukase. The petitioner now seeks judicial

review.     Concluding, as we do, that there is substantial evidence

in the record to support the BIA's decision, we deny the petition.

            We set out the petitioner's version of the raw facts.

She worked for many years as a schoolteacher in Takhmao, Cambodia.

On June 4, 1998, she and several other teachers joined the Sam

Rainsy Party (SRP).       At the time, the SRP stood in opposition to

the reigning Cambodia People's Party (CPP) and its leader, Prime

Minister Hun Sen. The school committee took umbrage at this action

and chastised the teachers.


                                   -2-
          During the 1998 elections, the petitioner claims to have

worked with the SRP's national campaign committee.    Between August

23 and September 8 of that year, she participated in a long-running

demonstration against Hun Sen and his regime — a demonstration that

called for his resignation.1    She claims that, as a result of these

activities, shots were fired at her.2       Moreover, CPP adherents

tried to assault her.   After a grenade explosion inflicted minor

injuries, she left the scene of the demonstration.

          The petitioner also recounted an incident that happened

more than two years later.     She claimed that, on January 20, 2001,

she and her husband came under fire as they were riding on a

motorcycle in the Takhmao market area. Shortly after this episode,

the petitioner repaired to the United States.

          Upon the conclusion of the hearing, the IJ rendered a

bench decision.   He determined that the petitioner had failed to

show either that she had suffered past persecution or that she

harbored a well-founded fear of future persecution.      The IJ also

found that she had not shown a likelihood of torture were she to be

returned to her homeland.      In explaining these findings, the IJ


     1
      There is also some suggestion in the hearing transcript that
the petitioner, along with other faculty members at her school,
participated in an April 1998 demonstration. The details of that
rally are hazy and, in all events, the petitioner does not mention
it in her appellate briefing.
     2
      Although the petitioner testified before the IJ about the
firing of shots, she made no mention of that in her asylum
application.

                                  -3-
construed the 1998 incident as an unfortunate case of police

overreaction, not a direct attack on the petitioner based on her

political views. He noted that the incident had occurred over two-

and-one-half years prior to the petitioner's exodus from Cambodia

and that, in the interim, the petitioner had "continued to maintain

her profession in that country."

          The IJ also squarely addressed the 2001 incident.     He

determined that it was much more likely to have been the product of

random criminal activity than to have been retribution for the

petitioner's political activities. In this regard, the IJ observed

that the petitioner, who initially had written in her asylum

application that Hun Sen's "hit men" had fired the shots, had

retracted that claim at the hearing and had conceded that she could

not identify the perpetrators.

          The IJ concluded that, taken together, the 1998 and 2001

incidents did not fairly support the petitioner's claim of past

persecution.   The fact that she had continued to maintain her

position as a schoolteacher until the date of her departure from

Cambodia further undermined any inference of past persecution.

Accordingly, the IJ rejected that theorem.

          With respect to fear of future persecution, the IJ found

insufficient evidence to satisfy the objective component of the

applicable legal standard.   In so holding, he emphasized that the

petitioner's husband and children continued to live unharmed in


                                 -4-
Cambodia.    Based on these findings and conclusions, the IJ denied

the asylum and withholding of removal claims.

            That left the CAT claim, which the IJ gave short shrift.

Stressing    the   paucity   of    evidence     and   the   same    familial

considerations     previously     mentioned,    he    concluded    that   the

petitioner would not likely face torture were she repatriated.

            In sum, the IJ denied the petitioner's cross-application

for any form of relief (save voluntary departure) and ordered

removal if no voluntary departure occurred.           The BIA subsequently

adopted and affirmed the IJ's decision.         This timely petition for

judicial review followed.

            Where, as here, the BIA has written separately while

adopting and affirming an IJ's decision, we look to both the BIA's

opinion and the IJ's opinion for purposes of judicial review.             See

Ouk v. Gonzales, 464 F.3d 108, 110 (1st Cir. 2006).          In conducting

this review, we assess the IJ's factual findings pursuant to the

substantial evidence standard.        See id.     That standard is quite

deferential and requires us to accept findings of fact as long as

they are "supported by reasonable, substantial, and probative

evidence on the record considered as a whole."              INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992); see 8 U.S.C. § 1252(b)(4)(B).

In the absence of an error of law — and we discern none here — we

may reverse the BIA's determination only if the evidence compels




                                    -5-
some other conclusion.      See Sou v. Gonzales, 450 F.3d 1, 6 (1st

Cir. 2006); Olujoke v. Gonzales, 411 F.3d 16, 21 (1st Cir. 2005).

            In order to qualify for asylum, an alien first must

establish her status as a refugee, that is, a person who is unable

or unwilling to return to her homeland "because of persecution or

a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion."   8 U.S.C. § 1101(a)(42)(A); see INS v. Cardoza-Fonseca,

480 U.S. 421, 428 (1987).      Proof of past persecution gives rise to

a   rebuttable   presumption   that   a    well-founded   fear   of   future

persecution exists.       See 8 C.F.R. § 208.13(b)(1); Orelien v.

Gonzales, 467 F.3d 67, 71 (1st Cir. 2006).

            Persecution is a protean term, not defined by statute.

To rise to the level of persecution, the sum of the alien's

experiences must add up to more than mere harassment, garden-

variety   mistreatment,   or    ordinary    suffering.     See   Attia    v.

Gonzales, 477 F.3d 21, 23 (1st Cir. 2007); Bocova v. Gonzales, 412

F.3d 257, 263 (1st Cir. 2005).        In drawing this distinction, it

often is useful to determine whether particular mistreatment is

systematic as opposed to a collection of isolated incidents.

Bocova, 412 F.3d at 263.




                                   -6-
           Here,   the   petitioner   claims   to   have    suffered    past

persecution based on her political activities and opinion.3            The IJ

and the BIA found, however, that the petitioner did not suffer past

persecution on account of her political views.             That finding is

supported by substantial evidence.4

           At the hearing, the petitioner claimed that she had been

warned by school committee members about her fledgling political

allegiance and that she had been subjected to police brutality at

a demonstration in the fall of 1998.      She conceded, however, that

she had never been arrested, imprisoned, or seriously harmed.

Moreover, she was an unlikely target; while she claimed that she

was active in the SRP, she did not organize others or play a

leadership role in the demonstration (or any other political event,

for that matter).    This back-bench posture tends to undercut her

claim that she was specially targeted on account of political

opinion.   See Morales v. INS, 208 F.3d 323, 330 (1st Cir. 2000).




     3
      Although the petitioner asserts in her brief that she also
was persecuted on account of her membership in a particular social
group, she makes no effort to define that social group. We deem
that claim abandoned. See Pan v. Gonzales, ___ F.3d ___, ___ (1st
Cir. 2007) [No. 06-2166, slip op. at 16] ("We long have held that
legal theories advanced in skeletal form, unaccompanied by some
developed argumentation, are deemed abandoned."); United States v.
Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (same).
     4
      In her brief, the petitioner suggests, without citation to
the record, that this finding rests on an adverse credibility
determination. It does not.

                                  -7-
              The episode that occurred nearly three years later, in

2001, is even less probative of past persecution.                         The petitioner

wholly failed to show that the incident had anything to do with her

politics.         By     the   same   token,      she    failed     to    show    that    the

government played any part in it.                   Although she asserted in her

asylum application that two of Hun Sen's hit men had fired the

wayward shots, she retracted that assertion at the hearing and

admitted that she did not know who had pulled the trigger.

              As the IJ remarked in his well-reasoned decision, these

two incidents add up to very little.                Taken together, they fall far

short of compelling a finding of past persecution.                               See, e.g.,

Topalli v. Gonzales, 417 F.3d 128, 132 (1st Cir. 2005) (upholding

a   finding       that    seven   arrests      over      a    two-year     period,       some

accompanied        by    beatings     and    detentions,          did    not     constitute

persecution); Bocova, 412 F.3d at 263 (upholding a finding of no

persecution,       notwithstanding          testimony        of   two    police    beatings

occurring more than twenty-five months apart).

              The petitioner's contention that she had a well-founded

fear of future persecution fares no better.                       Without a showing of

past persecution, the petitioner must make the requisite showing

unaided by any presumption.             She failed to do so.

              A    well-founded       fear     of       persecution       must     be    both

subjectively genuine and objectively reasonable.                               See Toloza-

Jiménez v. Gonzales, 457 F.3d 155, 161 (1st Cir. 2006); Palma-


                                            -8-
Mazariegos v. Gonzales, 428 F.3d 30, 35 (1st Cir. 2005).       This

record reveals no objectively reasonable basis for such a fear.5

The two isolated incidents already discussed hardly suffice to lay

a foundation for the contention, and other uncontradicted evidence

in the record indicates that the political climate in Cambodia has

improved since the date of the petitioner's departure.    The State

Department's 2004 report on country conditions adequately evinces

that, in 2002, the government for the first time held nationwide

local-level elections.   The SRP participated and won over 1,300

councilmanic seats.   Because the SRP is now a legitimate player in

Cambodian politics, there seems little reason to fear targeted

persecution on account of allegiance to that party.

          If more were needed — and we doubt that it is — the fact

that the petitioner's family continues to reside in Cambodia

without apparent incident strongly suggests that persecution does

not await upon her return.   See Zheng v. Gonzales, 416 F.3d 97, 101

(1st Cir. 2005); Aguilar-Solis v. INS, 168 F.3d 565, 573 (1st Cir.

1999).

          The petitioner's alternative claim for withholding of

removal need not detain us.     A claim for withholding of removal



     5
      To be sure, the record suggests that Cambodia is not a
tranquil place. Generally speaking, however, evidence of episodic
violence or human rights violations affecting all citizens is
inadequate, without more, to establish a likelihood of future
persecution. Ravindran v. INS, 976 F.2d 754, 759 (1st Cir. 1992).


                                 -9-
"places a more stringent burden of proof on an alien than does a

counterpart claim for asylum."            Olujoke, 411 F.3d at 22 (quoting

Rodriguez-Ramirez v. Ashcroft, 398 F.3d 120, 123 (1st Cir. 2005)).

It follows, a fortiori, that the rejection of the petitioner's

claim for asylum necessitates a similar disposition of her claim

for withholding of removal.

           That brings us to the petitioner's claim for relief under

the CAT.   To prevail on such a claim, the petitioner has the burden

of demonstrating that it is more likely than not that she will be

tortured if returned to her homeland. See 8 C.F.R. § 208.16(c)(2);

Elien v. Ashcroft, 364 F.3d 392, 398 (1st Cir. 2004).                 Torture is

defined as "any act by which severe pain or suffering, whether

physical or mental, is intentionally inflicted on a person . . . by

or at the . . . acquiescence of a public official or other person

acting in an official capacity."              8 C.F.R. § 208.18(a)(1).

           In this instance, the petitioner has failed to point to

any evidence that would allow us to set aside the denial of her CAT

claim. The documentary evidence that she introduced (internet news

articles   and    the    like)    does    no    more   than    make   generalized

references to the commission of atrocities against the local

populace   from   time    to     time    by    Hun   Sen's    henchmen.   Random

atrocities are not to be countenanced, but the record is bereft of

any evidence — let alone substantial evidence — suggesting that

those atrocities are targeted at persons like the petitioner.                 To


                                        -10-
say it is more likely than not that the petitioner will be

subjected    to    torture   if   she   returns     to   Cambodia   is    pure

speculation.      Because the evidence does not "point[] unerringly in

the opposite direction," Laurent v. Ashcroft, 359 F.3d 59, 64 (1st

Cir. 2004), we must uphold the determination that the petitioner

failed to prove her claim for relief under the CAT.

            There is one loose end.        The petitioner introduced into

evidence at the hearing several articles that described acts of

general   violence    committed   against     SRP   candidates.     She   now

asseverates that her due process rights were violated because the

IJ failed to discuss this evidence.

            We review the question of whether a party's due process

rights have been infringed de novo.        Morales, 208 F.3d at 327.      For

due process protections to attach, there must be a cognizable

property or liberty interest at stake. Naeem v. Gonzales, 469 F.3d

33, 38-39 (1st Cir. 2006). The petitioner has no property interest

in asylum. See Jupiter v. Ashcroft, 396 F.3d 487, 492 (1st Cir.

2005).    She does have a liberty interest in a fair hearing — but

here, the petitioner received all the process that was due.                An

agency need not "dissect in minute detail" every argument or piece

of evidence that the petitioner puts forward.            Raza v. Gonzales,

484 F.3d 125, 128 (1st Cir. 2007).            It is sufficient that the

agency considers the evidence adduced and constructs a plausible




                                    -11-
decision that allows a reviewing court to follow its reasoning.

See id.   That is what occurred here.6

           We need go no further. For the reasons elucidated above,

we deny the petition for judicial review.



So Ordered.




     6
      We add a coda: to the extent that attacks on candidates of
the SRP have occurred, that is of little relevance here.     The
petitioner has never been a candidate.

                               -12-